Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REASONS FOR ALLOWANCE
1	Claims 1-15 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1-15 are allowable for the reasons as stated in Applicant’s remarks (dated 02/05/2021).  

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  




Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642